Case: 13-1623    Document: 25     Page: 1   Filed: 05/30/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 IN RE RAMBUS, INC.,
                  ______________________

                        2013-1623
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Reexamination
 No. 95/001,169.
                  ______________________

                      ON MOTION
                  ______________________

 Before RADER, Chief Judge, NEWMAN and HUGHES, Circuit
                         Judges.
 NEWMAN, Circuit Judge.
                        ORDER
     The Director of the United States Patent and Trade-
 mark Office moves to remand this matter to the Patent
 Trial and Appeal Board to reconsider its decision in light
 of this court’s decision in Rambus, Inc. v. Rea, 2012-1480
 (Fed. Cir. 2013). Rambus moves for an extension of time
 to file its response and opposes the motion to remand.
 The Director replies.
    Upon consideration thereof,
    IT IS ORDERED THAT:
Case: 13-1623      Document: 25     Page: 2      Filed: 05/30/2014



 2                                            IN RE RAMBUS, INC.




       (1) The motion for an extension of time is granted.
     (2) The motion to remand is granted. The Board's de-
  cision is vacated and the case remanded for further pro-
  ceedings.
       (3) Each side shall bear its own costs.
                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s25


 ISSUED AS A MANDATE: May 30, 2014